UNITED STATES COURT OF APPEALS
                                        FIFTH CIRCUIT

                                                 ____________

                                                 No. 01-40776
                                                 ____________


                  GLORIA STEPHENS,


                                                      Plaintiff-Appellant,

                  versus


                  DENTON INDEPENDENT SCHOOL DISTRICT; MARK BAKER;
                  JULIA CHRISTMAN; CARL STOCKER; NANCY STOCKER;
                  RICK WOOLFOLK; TIMOTHY S MORRISSY,


                                                      Defendants-Appellees.



                               Appeal from the United States District Court
                                    For the Eastern District of Texas
                                        USDC No. 4:99-CV-208

                                                  May 14, 2002


Before DAVIS, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

         AFFIRMED. See 5th Cir. Loc. R. 47.6.




         *
                  Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.